United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-1465
                                 ___________

Anthony James Moore,                    *
                                        *
              Appellant,                *
                                        *
       v.                               *   Appeal from the United States
                                        *   District Court for the
Timothy Schuetzle,; Elaine Little;      *   District of North Dakota.
Robert Coad; Denise Senger; Kathleen *
Bachmeier, individually and in their    *    [UNPUBLISHED]
official capacities,                    *
                                        *
              Appellees,                *
                                        *
Barbara Gross, individually and in her *
official capacity,                      *
                                        *
              Defendant,                *
                                        *
Cordell Stromme; Mirna Stromme,         *
individually and in their official      *
capacities,                             *
                                        *
              Appellees,                *
                                        *
Justin Heidt; Dan Gleich, individually *
and in their official capacities,       *
                                        *
              Defendants,               *
                                        *
Jeff Hostetter, Dr.; John Hagan,        *
Dr., individually and in their official *
capacities,                             *
                                        *
              Appellees,                *
Tugrul Kihtir, Dr., individually and in *
his official capacity,                  *
                                        *
             Defendant.                 *
                                   ___________

                             Submitted: March 23, 2006
                                Filed: March 27, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       North Dakota inmate Anthony James Moore appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 lawsuit. Having conducted de
novo review of the record and considered the parties’ arguments, we find no basis for
reversing the district court’s well-reasoned opinion. See Murphy v. Mo. Dep’t of
Corr., 372 F.3d 979, 982 (8th Cir.), cert. denied, 543 U.S. 991 (2004) (standard of
review). We also find no abuse of discretion in the district court’s denial of Moore’s
requests for an independent medical examination, see Ledford v. Sullivan, 105 F.3d
354, 358-59 (7th Cir. 1997) (given particular factual issues in case, determining
deliberate indifference was not so complicated that expert was required to establish
inmate’s case), and the appointment of a medical expert, cf. Sanden v. Mayo Clinic,
495 F.2d 221, 225 (8th Cir. 1974) (manner and conditions of court-ordered medical
examination, and designation of person to conduct examination, are vested in sound
discretion of district court).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Moore’s pending
motions.
                    ______________________________

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.

                                          -2-